Lehman, J.
The plaintiffs in their complaint allege that the defendant gave the plaintiffs her check, payable at Joseph S. Marcus, banker, and that, “ when the said check was presented for payment, payment thereof was refused by the defendant herein.” The defendant demurred, on the ground that the complaint fails to state that notice of dishonor was given to the defendant. Ewald v. Faulhaber Stable Co., 55 Misc. Rep. 215. In this case, however, the plaintiffs allege that the defendant herself refused to pay. Section 185 of the Negotiable Instruments Law provides that notice of dishonor need not be given to the drawer, “ where the-drawer is the person to whom the instrument is presented for payment.”
The demurrer was, therefore, properly overruled; and the judgment must be affirmed, with costs, with leave to the defendant to answer within six days, upon payment of costs.
Giegerich and Goff, JJ., concur.
Judgment affirmed, with costs.